Citation Nr: 1429476	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-50 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran served on active duty from January 1962 to July 1966.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans' Law Judge (VLJ) in May 2011.  The Board remanded these claims to the RO via the Appeals Management Center in Washington, D.C. in November 2011.   


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to noise exposure during active service.

2.  Tinnitus is etiologically related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  From January 1962 to July 1966, he served on active duty as a clerk.  As the Veteran described in a December 2008 written statement and during his May 2011 hearing, duties of this specialty allegedly included: typing (had a Secret Clearance on the USS Randolph); photographing Russian Merchant ships leaving Cuba with missiles; serving on port or starboard watch on the USS Canberra; and steering the ship and being a JB Tossup for General Quarters while on the USS Hammerberg.  

He asserts that, while on five different ships, including those mentioned above and the USS Lake Champlain, he was exposed to noise without the benefit of hearing protection.  In one case, he attended helicopter squadron training.  In two cases, his duty station and bunk were right below the flight deck and catapult, the noise of which caused his ears to hurt and ring until he returned to port.  In another case, he was often on the bridge, from which soldiers shot 5-inch or 8-inch guns toward an island off San Diego owned by the Navy.  He recalls reduced hearing, headaches and ringing ears after the shooting.  According to his hearing testimony, he has had these problems since service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the evidence satisfies the first two elements of this claim for service connection, including current disability and in-service event.  VA treatment records dated since 2009 and a report of a VA audiological examination conducted in December 2011 confirm that the Veteran has hearing loss by VA standards, as well as tinnitus.   The Board also accepts as true his assertion regarding in-service noise exposure.  

On VA examination in December 2011, the examiner found the hearing loss not as likely as not caused by or the result of the Veteran's military service on the following bases: (1) Although the Veteran reported intermittent indirect exposure to jet engine noises, his occupational noise exposure history is significant for 40 years of work on the railroad, including 15 years in freight and 25 years as a passenger and conductor; (2) He reported that this work environment could get loud ("quite noisy") at times and that hearing protection was available; (3) He also reported a past history of recreational hunting, during which he wore earplugs; and (4) The Veteran's MOS of clerk/typist carries a low probability of acoustic trauma.   
The examiner also ruled out a relationship between tinnitus and his active service on the basis that there was no documentation of record to support the Veteran's claim that the tinnitus initially manifested during active service.  

However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss and tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran credible.  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and tinnitus and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In addition, the VA examiner appears to have discounted the nature of the Veteran's in-service noise exposure, and failed to consider his complaints of continuity of symptomatology.  Therefore, the opinion is of limited probative value.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for bilateral hearing loss and tinnitus will be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


